                   1                                     CERTIFICATE OF SERVICE
                   2          I, Aylin Sookassians, declare as follows:
                   3          I am a citizen of the United states and over the age of eighteen (18) years and not a party
                   4
                       to the within action.
                   5
                              My business address is 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.
                   6
                              On October 29, 2018, I served document(s) described as:
                   7

                   8       STIPULATION TO CONTINUE HEARING ON DANIEL WOODS AND MIKE
                         HILBERMAN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY, TO THE
                   9        EXTENT REQUIRED, FOR PAYMENT OF D&O INSURANCE PROCEEDS

               10      on the interested parties in this action by placing [ ] the original [x] true copies thereof enclosed in
               11
                       sealed envelopes addressed as follows:
               12
                       JUDGE
               13
                       Anna Rosales for Judge M. Elaine Hammond
               14      United States Courthouse, Room 3035
                       280 South First Street
               15
                       San Jose, CA 95113-3099
               16

               17      [x]    BY MAIL: Service was accomplished by placing the document(s) listed above in a sealed
                              envelope with postage thereon fully prepaid, in the United States mail at Los Angeles,
               18             California, addressed as set forth above.
               19
                       [x]    BY E-MAIL/NEF: Service was accomplished through the Notice of Electronic Filing
               20             (“NEF”) for parties and counsel who are registered ECF Users and those identified below:

               21      Michael C. Abel on behalf of Interested Party New York City Economic Development
                       Corporation
               22      mcabel@ml-sf.com, csnell@ml-sf.com

               23      Andrew A. August on behalf of Trustee Doris A. Kaelin
                       aaugust@bgrfirm.com, mterry@bgrfirm.com
               24

               25      Andrew J. Ditlevsen on behalf of Creditor New Century Commons, LLC
                       ajd@smwb.com, chilton@smwb.com
               26
                       Ann McFarland Draper on behalf of Interested Party TheShop dot Build LLC
               27      ann.draper@gmail.com, ann@draperlaw.net
               28                                                  -2-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                        AFDOCS/17177602.1
                        AFDOCS/17177602.1
               Case: 18-50398         Doc# 193-1      Filed: 10/29/18      Entered: 10/29/18 16:32:39         Page 1
                                                                of 3
                   1   Ann McFarland Draper on behalf of Interested Party TheShop dot Build San Fran LLC
                       ann.draper@gmail.com, ann@draperlaw.net
                   2

                   3   Ann McFarland Draper on behalf of Interested Party Daniel Rasure
                       ann.draper@gmail.com, ann@draperlaw.net
                   4
                       Doris A. Kaelin
                   5   dktrustee@gmail.com, C139@ecfcbis.com
                   6   Raffi Khatchadourian on behalf of Creditor HANMI BANK
                   7   raffi@Hemar-Rousso.com

                   8   Gregg S. Kleiner on behalf of Trustee Doris A. Kaelin
                       gkleiner@rinconlawllp.com, aworthing@rinconlawllp.com
                   9
                       Chris D. Kuhner on behalf of Creditor Wantin Living Trust dated March 2, 1999
               10
                       c.kuhner@kornfieldlaw.com, g.michael@kornfieldlaw.com
               11
                       Jessica Georgia McKinlay on behalf of Other Prof. La Frontera Village L.P.
               12      mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com

               13      Jessica Georgia McKinlay on behalf of Requestor CESC Plaza Limited Partnership
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
               14

               15      Matthew D. Metzger on behalf of Debtor TechShop, Inc.
                       belvederelegalecf@gmail.com
               16
                       Vinod Nichani on behalf of Requestor David Bruce Curtis
               17      vinod@nichanilawfirm.com
               18
                       Vinod Nichani on behalf of Requestor Shelley Smith Curtis
               19      vinod@nichanilawfirm.com

               20      Office of the U.S. Trustee / SJ
                       USTPRegion17.SJ.ECF@usdoj.gov
               21

               22      Matthew Jon Olson on behalf of Creditor Bakery Square Retail, L.P.
                       matt@macfern.com, ecf@macfern.com
               23
                       Aram Ordubegian on behalf of Interested Party Daniel Woods
               24      Ordubegian.Aram@ArentFox.com
               25      Aram Ordubegian on behalf of Interested Party Mike Hilberman
               26      Ordubegian.Aram@ArentFox.com

               27      R. Gibson Pagter, Jr. on behalf of Requestor BHL Services, Inc.
                       gibson@ppilawyers.com
               28                                                    -2-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                        AFDOCS/17177602.1
                        AFDOCS/17177602.1
               Case: 18-50398        Doc# 193-1     Filed: 10/29/18    Entered: 10/29/18 16:32:39      Page 2
                                                              of 3
                   1   Richard L. Pierotti
                       Rpierotti@kpmd.com
                   2

                   3   Allan D. Sarver on behalf of Creditor M2 Lease Funds LLC
                       ADS@asarverlaw.com
                   4
                       Jeffrey L. Sklar on behalf of Creditor Arizona Board of Regents
                   5   jsklar@lrrc.com, bankruptcynotices@lrrc.com
                   6   Richard A. Solomon on behalf of Requestor Hitachi Capital America Corp.
                   7   richard@sgsslaw.com

                   8   Joseph M. Sweeney on behalf of Creditor New Century Commons, LLC
                       jsweeney@smwb.com, cmueller@smwb.com
                   9

               10
                              I declare under penalty of perjury under the laws of the United States of America that the
               11
                       above is true and correct. This declaration was executed on October 29, 2018 at Los Angeles,
               12
                       California.
               13

               14

               15                                                     /s/ Aylin Sookassians
                                                                      AYLIN SOOKASSIANS
               16                                                     Declarant
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28                                                     -2-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                        AFDOCS/17177602.1
                        AFDOCS/17177602.1
               Case: 18-50398        Doc# 193-1     Filed: 10/29/18     Entered: 10/29/18 16:32:39       Page 3
                                                              of 3
